UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6566



ARTHUR EUGENE GRADDICK,

                                             Petitioner - Appellant,

          versus


STAN BURTT, Warden; HENRY DARGAN MCMASTER,
Attorney General of the State of SC,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort. R. Bryan Harwell, District Judge.
(9:06-cv-01404-RBH)


Submitted:   October 18, 2007             Decided:   October 24, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Eugene Graddick, Appellant Pro Se. Donald John Zelenka,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur Eugene Graddick seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                      The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§    2253(c)(2)   (2000).        A   prisoner   satisfies      this   standard    by

demonstrating      that    reasonable       jurists    would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Graddick has

not made the requisite showing.             Accordingly, we deny Graddick’s

motion for a certificate of appealability and dismiss the appeal.

We    dispense    with    oral   argument    because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                       - 2 -